Citation Nr: 1734093	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder condition, to include as due to environmental hazards of the Gulf War.

2.  Entitlement to service connection for bilateral pes planus, to include as due to environmental hazards of the Gulf War.

3.  Entitlement to service connection for bilateral elbow pain, to include as due to environmental hazards of the Gulf War.

4.  Entitlement to service connection for bilateral knee pain, to include as due to environmental hazards of the Gulf War.

5.  Entitlement to service connection for bilateral ankle pain, to include as due to environmental hazards of the Gulf War.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

In August 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal is requested.  He also withdrew his hearing that was pending at that time.  Thus, in the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


